TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00246-CV



                       Alliance Association Management, Inc., Appellant

                                                   v.

                       Colony Square Owners Association, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-06-000291, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Appellant Alliance Association Management, Inc. has filed an unopposed motion to

abate the appeal, stating that the trial court has set a hearing for mid-June, the outcome of which

might render the appeal moot. Appellant asks that the appeal be abated until after the hearing and

that its brief be made due thirty days after the abatement is lifted and the appeal reinstated. We grant

appellant’s motion and abate the appeal until July 14, 2006. If by that date the trial court has not yet

ruled on the matter presented at the June hearing, appellant is ordered to file a report informing this

Court of the status of the case.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices B. A. Smith, Puryear, and Waldrop

Filed: May 26, 2006